EXHIBIT 23.1 PLS CPA, A PROFESSIONAL CORPORATION t 4#210 t SAN DIEGO t CALIFORNIA 92111t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 433-2979 t E-MAIL changgpark@gmail.comt July 10, 2013 To Whom It May Concern: We consent to the incorporation by reference in the registration statements of Homeownusa of our report dated July 10, 2013, with respect to the balance sheets as of January 31, 2013 and 2012, and the related statements of income, cash flows, and shareholders’ deficit for the fiscal years period ended January 31, 2013 and 2012, and for the period from December 10, 2009 (inception) to January 31, 2013 which appears on Form 10-K of Homeownusa. Very truly yours, /s/PLS CPA PLS CPA, A Professional Corp. San Diego, CA. 92111
